Title: To George Washington from Henry Laurens, 13–15 November 1777
From: Laurens, Henry
To: Washington, George

 

Sir
York [Pa.] 13[–15]th Novemr 1777

Since my last of the 7th I have had the honour of reporting to Congress Your Excellency’s favors of the 8th & 10th Currt.
The Chairman of the Treasury Board in answer to my pressing intreaty for dispatch to replenish your Military Chest has desired me to inform your Excellency—“that from the removal of the Office from Baltimore & philadelphia the Money department has been greatly obstructed but that the utmost diligence Shall be exerted to forward a Supply of Money to the pay Master General as soon as possible.”
Our Treasury is nearly exhausted a circumstance the more unfortunate as it happens in the moment when demands have conspired which exceed all former Sudden Calls—I trust there will be no necessity for further urging the Board, if there Should be, I will not fail to do every thing proper on my part to ward off the impending Evil of being more deeply involved in Arrears to the Army.
I return the most Sincere thanks for your Excellency’s polite compliments on my appointment to the Chair in Congress, a determination equally unthought of & undesired by me, former experiments had instructed me to know & to wish to Shun the labour & variety of trouble attendant upon a faithful discharge of the Duty of president. while I continue in that Office & enjoy the honour of your Excellency’s correspondence & confidence, it will be impossible for me to be wittingly deficient in any mark of Esteem for a Character, which, after holding near twenty Years in a respectable light, I have learnt to revere. Let me also assure your Excellency, there are no incentives which could prevail on me to Spend another day of the fragment of my Life in this or any public Station, but the Love of Country.
I am indeed conscious of the narrowness of my abilities for discharging the trust reposed in me with a propriety even to my own Satisfaction, I nevertheless dare trust my Self, for diligence, integrity &, at all hazards, for an unwearied attention to the Interests of the United States of America.
Sir, I am incapable of flattering I hope incapable of an approach to the view, but I should be ungrateful, or unfeeling, if I did not add, that I am perfectly happy under a persuasion that every error or failure of duty which may appear in the process of my present Task will be interpreted & considered by Your Excellency with that Candor for which you have ever been distinguished.
Congress from all appearance are well Satisfied with the measures taken by Your Excellency with respect to the Frigates above Philadelphia & the disposition of part of the Northern Army, the Resolves

of the 5th were certainly formed while an opinion prevailed that Fort Clinton was garrisoned by the Enemy & apprehensions of their gaining a formidable footing—on Hudson’s River fixed in every mind.
Your Excellency will receive with this a packet containing Commissions for the Field Officers of the Pennsylvania Regiments in Conformity with the arrangement by the Board of Officers, this business has occasion’d some delay of the present Express, it was reported to me that there were no blanks & I was under that mistake obliged to send to Lancaster for a new impression—The Resolutions of Congress on that branch will accompany the Commissions.
14th While I was attending Congress this Morning your Excellency’s Letter of the 11th was brought into the House & reported—a Report relative to Claims by French Officers happened to be a Subject in debate which continued till adjournment, I am now returning to Duty in the Same place & will apply for directions what answer to return on the important article of Clothing.
It is a Rule in Congress to commit Letters to the consideration of particular Boards these being dispersed in different parts of the Town & governed by Rules of their own for meeting, it is not always or I should rather say, ’tis Seldom in the power of the President to answer with that dispatch which may seem necessary, this may give no information to Your Excellency, yet but my being uncertain in that particular, I think the intimation not improper in order to account for any apparent omission on my part.
Under Cover with this your Excellency will find Copies of Resolves of Congress.
11th Inst. Ordering Commissions to be granted to Officers in the department of the Commissary general of Military Stores—The Commissions are Issued accordingly.
the 10th directing Your Excellency to cause a Strict enquiry to be made into the conduct of Lt Reynolds as Set forth in certain depositions to which the Resolve is annexed.
14th Relative to Clothing for the Army & continuing the powers with which Your Excellency was vested on the 17th Septemr last, to the 1st March next unless Sooner revoked.
14th Permitting Genl Schuyler to attend to his private affairs till further Notice.
to the same effect respecting General St Clair with the addition of an Order, that a Warrant Issue for 150000 Dollars to be remitted to William Bedlow Esquire deputy paymaster at Fish Kill.
it may not be amiss to intimate to Your Excellency that the liberty granted to Major Genl Schuyler followed a Motion founded on a Letter received by a Member of Congress from the General—that to Majr

Genl Sinclair proceeded from the appearance of his Name Subscribed at a meeting of a board of Officers.
& by Special order I am to transmit a Copy of that Resolve to himself.
the Resolve relative to Clothing backed by a second Address to several of the Neighbouring States will shew that Congress have not been inattentive to the necessities of the Army, whatever remissness may appear elsewhere, there are parcels of Clothing at New Orleans at Charles Town & at Boston the property of the United States, measures are now taken which I hope will bring the whole forward & Some parts very soon—besides these I this Morning dispatched Orders to Boston for purchasing in private hands a quantity of Clothing Sufficient as Majr Genl Heath has informed for about 10000 Men & also a large quantity of Shoes, the public are indebted to the vigilance of Majr Genl Heath for this discovery he not only sent Notice by an Express Messenger that Such articles were to be purchased at Newberry Port & Salem but has Secured a preference to Congress—upon this very important occasion I will move Congress for leave to Send duplicates by a Second Express in order to guard against possible accidents of delay or miscarriage.
A report was this Morning 15th made by the Board of War on the “Opinion of the Officers of the Virginia Line” & recommitted.
Among other papers in the present dispatch will be found a packet containing Nine intercepted Letters for persons with the Enemy, these have been inspected & are now Submitted to your Excellency’s disposal.
Congress have ordered additional Sums to be paid to the French Gentlemen of Mr Du Coudray’s Suite & Some others—Resolved to give Monsr St Colombe a Captain’s Commission & appear determined to Stop there—Some Brave Troops who are not provided for I fear will be reduced to piteous circumstances & must be relieved from private purses or Suffer the most grievous inconveniencies. I remain with the greatest respect & esteem.
